Name: 82/101/EEC: Commission Decision of 27 January 1982 authorizing the extension of the period for informing the competent agency of the results of an invitation to tender in Algeria in the milk and milk products sector
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-02-16

 Avis juridique important|31982D010182/101/EEC: Commission Decision of 27 January 1982 authorizing the extension of the period for informing the competent agency of the results of an invitation to tender in Algeria in the milk and milk products sector Official Journal L 044 , 16/02/1982 P. 0022 - 0022*****COMMISSION DECISION of 27 January 1982 authorizing the extension of the period for informing the competent agency of the results of an invitation to tender in Algeria in the milk and milk products sector (82/101/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Articles 13 (3) and 17 (4) thereof, Having regard to Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (2), as amended by Regulation (EEC) No 45/82 (3), and in particular Article 15 (3) thereof, Whereas Article 15 (3) of Regulation (EEC) No 2729/81 makes provision for extending the period of 40 days following the time limit for submission of tenders within which an applicant for a licence must inform the issuing agency of the results of an invitation to tender issued by a public authority in a non-member country; whereas a Member State has submitted an application, within the prescribed conditions, for extension of such period where the party concerned is unable to know the results of a special invitation to tender in Algeria before expiry of the prescribed period, for reasons which are beyond his control; whereas the specifications for that invitation to tender include a period within which the public authority of the non-member country in question is to decide on acceptance of tenders, exceeding the usual period by 50 days; Whereas it seems proper in the existing market situation to take a measure to facilitate possible supply of the quantities of butter concerned by the Community; whereas the period for informing the competent agency of the results of the invitation to tender should accordingly be extended; whereas provision should also be made for the security to be forfeit in this case if the applicant for a licence does not inform the competent agency of the results of the invitation to tender before expiry of the period thus extended, HAS ADOPTED THIS DECISION: Article 1 For the invitation to tender for 6 000 tonnes of butter, issued by the Office National de Commercialisation (ONACO) in Algeria, where the time limit for submission of tenders is 11 December 1981, the period of 40 days referred to in Article 15 (3) of Regulation (EEC) No 2729/81 is hereby extended by 50 days as from the date of expiry of the period initially laid down. If the party concerned does not inform the issuing agency of the results of the invitation to tender before the expiry of the period thus extended, the security shall be forfeit. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 January 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 272, 26. 9. 1981, p. 19. (3) OJ No L 5, 9. 1. 1982, p. 5.